NDFL 245B (Rev. 11/16) ludgmcnl in a Criminai Casc

 

 

Sheet l
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITE_D STATES OF AMER[CA - .IUDGMENT IN A CRIMINAL CASE
V.

WILLIAM H ENFINGER IH CHSG Nl.ll`[lb{'}l': 321801`94-001,/MCR

USM Number: 2615()-(}17

Lauien Cob__l_)_ (Appointed AI`PD)
Dcfendant s Attorney

'I`HE DEFENDANT:
pleaded guilty to count(s) One through Six of the lndictnient on October 1, 2018

 

|:| pleaded nolo contendere to count(s)

 

which was accepted by the court.

|:[ was found guilty on count(s)

 

after a plea of not guiity.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

21 U.S.C. §§ 841(a)(1), Conspiraey to Distribute and Possess with Intent Septern’oer 5, 2018 One

841(b)(1)(A)(viii), and 846 - to Distribute Methamphetamine

21 U,S.C. §§ 841(a)(l) and Distribution/Possession with intent to Distribute May 11, 2018 Two

841(b)(1)(B)(viii) Metharnphetaniine

21 U.S.C. §§ 841(3)(1) and Dish'ibution/Possession with latent to Distribute June 12, 2018 Three

841(b)(1)(A)(viii) Metharnphetamine June 27, 2018 F our
August 30, 20E 8 Five

21 U`S.C. §§ 841(a)(1), Distribution/Possession with intent to Distribute Septeinber 5, 2018 Six

841(b)(1)(A)(viii) and 18 U.S.C. § 2 Methamphetamine

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reforrn Aet of 1984.

|:[ The defendant has been found not guilty on count(s)

 

|:\ Count(s) m f:| is |:i arc dismissed on the motion ofthe Unitcd States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or maiiing address until afl fines, restitution,'costs, and special assessments imposed by this judgment are fuily paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

January 18, 2019

Date of Emposition of Jud gnient

 

Signaturc of judge

M. Casey Rodgel s, United States District Judge
Namc and 'l`itle hedge

 

Januaiy \Zo ,2019

 

Date

 

 

NDFL 2453 (Rev. 11/16) Judgznent in a Criininal Case
Slieet 2 »- lmprisonment

 

Judg:nent_i’age _ 2__ of

DEFENDANT: WILLIAM H. ENFINGER, l_ll
CASE NUMBER: 3118c1'94-()Ul/MCR

IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a totaE term of:

Time Served as to Counts One through Six, with terms to run concurrently, one with the other.

|:j The court makes the foilowing recommendations to the Bureau of Prisons!

|:j The defendant is remanded to the custody of the United States Marshal.

l:j The defendant shall surrender to the United States Mat'shal for this district

i:] at W |:l a.m. l:| p.rn. on

|:| as notified by the United States lviarshal.

 

E The defendant shall Surrender for service of sentence at the institution designated by the Bureau of Prisons:
m before 2 p.m. on m

|:l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
I have executed this judgment as foliows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAI,
B)'

 

DEPUTY UNITED STATES MARSl-EAL

 

NDFL 245B (Rev. 11/16} Judgment in a Criminal Case
Sheet 3 -- Superviscd Release

.Eudgmentil’age 3 cf 7
DEFENDANT: WILLlAl\/I H. ENFINGER, HI
CASE NUMBER: 3113€1‘94-001/]\/1€1{

SUPERVISED RELEASE

Upon release from imprisonment you wiil be on supervised release for a term of:

2 years as to Counts One through Six, with said counts to run concurrently, one with the other.

MANDATORY CONDITIONS

,__

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substancel
3. You must refrain from any unlawful use of a controiied substancel You must submit to one drug test within 15 days of ielease horn
imprisonment and at least two periodic drug tests ther',eaitel as determined by the court
I:i The above drug testing condition ss suspended, based on the court' s determination that you
pose a low risk of future substance ahuse. (check ifepplicab!e)
4. § You must cooperate in the coi§ection of DNA as directed by the probation officer. (check yappiicab!e)
S. |:] You must eompiy with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a qualifying offense (check grapplicable)

6. |:l You must participate in an approved program for domestic violence. (check ifappn'cab/e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

i
l
l
1

 

NDI<`I_, 2453 (Rev. l 1/16] Judgrnent in a Criminal Case

Shcct 3A - Supervised Rclease

 

.§udgmeutil’agc 4 of 7

 

DEFENDANT: WILLIAM H. ENFINGER, III
CASE NUMBER: 3218c1‘94-001/MCR

STANDARD CONDITIONS ()F SUPERVISION

As part of your supervised reiease, you must comply with the foiiowing standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

.i=~

il.

12.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to repoit to a different probation office or within a different
time frame.

Aiter initialiy reporting to the probation office, you wili receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must repoit to the probation officer as instructed

You must not knowingly ieave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must five at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least EG days before the change. If notifying
the probation officer in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or eiscwhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in piain view.

You must work fail time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have fuil-time employment you must try to find full~time employment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the changel if notifying the probation officer at least 10
days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officel'.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destnictive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

lfthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview ofP)'obar."on and Sz:perwfs'erl
Release Condi£ions, availabie at: www.uscourts.gov.

Defendant’s Slgnature Date

 

 

 

NDFL 2453 {Rev_ ll)'i6} .iudgment in a Criniinal Case
Shcct 39 -- Supcrviscd Release

 

.ludgment_i>age 5 of 7

DEFENDANT: WILLIAM H. ENFINGER, lli
CASE NUMBER: 3 : l 8cr94-00 i /MCR

SPECIAL CONI)ITIONS OF SUPERVISION

l. You are restricted to your residence for six months, except for em_ployrnent; education; religious
services', medicai, substance abuse, or mental health treatment; attorney visits; court appearances;
_ court-ordered obligations; or other activities approved in advance by the U.S. Probation officer.

2. You are to submit to location monitoring, including electronic monitoring or GPS monitoring, as
directed by the supervising probation officer, and comply with all of the program requirements and
instructions provided

3. You will be evaluated for substance abuse as well as mentai health and referred to treatment as
determined necessary through an evaluation process Treatment should include participation in a
Cognitive Behavior Therapy program. You will be tested for the presence of illegal controlled
substances or alcohol at any time during the term of supervision

4. You will submit your person, property, home or vehicle to a search conducted by a United States
probation officer, Failtu'e to submit to a search may be grounds for revocation of release. You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence
of this vioiation. Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDl"i. Z¢ESB (Rev. l l/16) ludgment in a Criminal Casc
Shcct 5 # Criminal Monetary Pcnalties

 

Judgment _ Page 6 ol` l 7
DEFENDANT: WiLLlAM H. ENFINGER, IH

CASE NUMBER: 3 : i 801'94-00 l/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the totai criminal monetary penaities under the schedule ot` payments on Sheet 6.

Assessrnent JVTA Assessment* Fine Restitution
TOTALS $ 600.00 $ 0 m none $ 0 - waived $ 0 - none
|:] The determination of restitution is deferred until 4 . An Amended Jndgment in n Cr'imimrl Case (AO 245€) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
if the defendant makes a partial payment, each payee shaft receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), ail nonfederai victims must be paid
before the United States is paid.

Name of Payee Totai Loss** Restitution Ordered Priority er Pereentage
'I`OTALS $ $

 

|:l Restitution amount ordered pursuant to piea agreement $

i:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36i2(f). Ali of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to lS U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:] the interest requirement is waived for the E:l fine m restitution

|:| the interest requirement for the |:] fine l:l restitution is modified as foliows:

* Justice for Victims of Traffici<ing Act of 2(_)15, Pub. L. No. l iii-21
** Findings for the total amount of iosses are required under Chapters lO9A, ii(}, llOA, and li3A of Titie 18 for offenses committed on or
after Septernber 13, 1994, but before Aprii 23, 1996.

 

NDFL 245B (Rev, i 1116) Judgrnenl in a Crirninal Case

Slrcct 6 ~ Schedule of Paymcnts

 

Judgrnent m Pagc 7 of 7

DEFENDANT: W]LLIAM H". ENFINGER, ill
CASE NUMBER: 3 : l 801‘94-00 l/MCR

sCHEr)ULn or PAYMENTS

Having assessed the defendant’s abiiity to pay, payment of the total criminal monetary penalties is due as foilows:

A

|X| Lurnp sum payment of$ 600.00 m Special Monctary Assessment, due immediately

|:] not later than

, or
l:l in accordance with l:l C, |:| D, [l E, or l:l F beiow; or
i:l Payment to begin immediately (may be combined with |:] C, l:l D, or |:| F beiow); or

i:] Paymeut in equal m_ (e.g., weekly, monthly, qrrarferly) installments Of 3 OVer a period of
(e.g., months or years), to commence , (e.g., 30 or 60 days) after the date of this judgment; or

|:l Payment irl equal nn (e.g., weekl'y, monthly, quarterly installments Oi" $ ever a period of
AW (e.g., months or years}, to commence (e,g., 30 01'60 days) after release from imprisonment to a
term of supervision; or

l:l Payment during the term of supervised release will commence within nw (e.g., 30 01'60 days) after release from
imprisonment The court wiii set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

E:I Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes impr'isonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminai monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Prograrn, are made to the clerk of the court.

The defendant shall receive credit for aii payments previously made toward any criminal monetary penalties imposed

i:l

|:l
[]
§

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (incr'rrding definier munber), Totai Amount, Joint and Severai Arnount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution.
The defendant shall pay the foliowing court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Final Order of Forfeiture (doc. #66) entered on January 23, 2019.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) jV'l`A assessment, (8) penalties, and (9) costs, inciuding cost of prosecution and court costs.

 

